ORDER
Considering the Joint Motion for Interim Suspension Pursuant to Rule XIX, § 19 filed by respondent, Mark B. Herman, and the Office of Disciplinary Counsel, .
IT IS ORDERED that Mark B. Herman be and he hereby is suspended from the practice of law ornan interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana
KNOLL, J., not on panel. Rule IV, Part II, § 3.